Case: 1:19-cv-01414-BYP Doc #: 20 Filed: 09/15/20 1 of 2. PageID #: 920




 PEARSON, J.

                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION


 JUNO LUNA,                                       )
                                                  )     CASE NO. 1:19CV1414
                Plaintiff,                        )
                                                  )
                v.                                )     JUDGE BENITA Y. PEARSON
                                                  )
 COMMISSIONER OF SOCIAL                           )
 SECURITY,                                        )     MEMORANDUM OF OPINION AND
                                                  )     ORDER
                Defendant.                              [Resolving ECF No. 14]



        An Administrative Law Judge (“ALJ”) denied Plaintiff Jumo Luna’s application for

 disability insurance benefits (“DIB”) after a hearing in the above-captioned case. That decision

 became the final determinatsion of the Commissioner of Social Security when the Appeals

 Council denied the request to review the ALJ’s decision. The claimant sought judicial review of

 the Commissioner’s decision.1 On August 28, 2020, the magistrate judge submitted a Report &

 Recommendation (ECF No. 19) recommending that the Court affirm the Commissioner’s

 decision.

        Fed. R. Civ. P. 72(b)(2) provides that objections to a report and recommendation must be

 filed within 14 days after service. Objections to the magistrate judge’s Report were, therefore,

 due on September 11, 2020. Neither party has filed objections, evidencing satisfaction with the



        1
           The Court referred the case to Magistrate Judge George J. Limbert for
 preparation of a report and recommendation pursuant to 28 U.S.C. § 636 and Local Rule
 72.2(b)(1). On July 6, 2020, the case was reassigned from Magistrate Judge Limbert
 (retired) to Magistrate Judge Carmen E. Henderson pursuant to General Order 2020-13.
Case: 1:19-cv-01414-BYP Doc #: 20 Filed: 09/15/20 2 of 2. PageID #: 921




 (4:19CV1414)

 magistrate judge’s recommendations. Any further review by this Court would be a duplicative

 and inefficient use of the Court’s limited resources. Thomas v. Arn, 728 F.2d 813 (6th Cir.

 1984), aff’d, 474 U.S. 140 (1985); Howard v. Secretary of Health and Human Services, 932 F.2d

 505 (6th Cir. 1991); United States v. Walters, 638 F.2d 947, 949-50 (6th Cir. 1981).

        Accordingly, the Report & Recommendation of the magistrate judge is hereby adopted.

 The decision of the Commissioner of Social Security is affirmed. Judgment will be entered in

 favor of Defendant.



        IT IS SO ORDERED.


  September 15, 2020                            /s/ Benita Y. Pearson
 Date                                         Benita Y. Pearson
                                              United States District Judge




                                                 2
